Exhibit 10.25

 

Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked [ * * * ] and has been filed separately with the Securities and
Exchange Commission pursuant to a Confidential Treatment Request filed with the
Commission.

Goldman, Sachs & Co. | 85 Broad Street | New York, New York 10004 | Tel: 212 902
1000

Opening Transaction

To:

Computer Sciences Corporation
2100 East Grand Avenue
El Segundo, CA 90245

 

 

A/C:

[Insert Account Number]

 

 

From:

Goldman, Sachs & Co.

 

 

Re:

Collared Accelerated Share Repurchase Transaction

 

 

Ref. No:

[Insert Reference Number]

 

 

Date:

June 29, 2006

 

          This master confirmation (this "Master Confirmation"), dated as of
June 29, 2006, is intended to supplement the terms and provisions of certain
Transactions (each, a "Transaction") entered into from time to time between
Goldman, Sachs & Co. ("GS&Co.") and Computer Sciences Corporation
("Counterparty"). This Master Confirmation, taken alone, is neither a commitment
by either party to enter into any Transaction nor evidence of a Transaction. The
terms of any particular Transaction shall be set forth in (i) a Supplemental
Confirmation in the form of Schedule A hereto (a "Supplemental Confirmation"),
which shall reference this Master Confirmation and supplement, form a part of,
and be subject to this Master Confirmation and (ii) a Trade Notification in the
form of Schedule B hereto (a "Trade Notification"), which shall reference the
relevant Supplemental Confirmation and supplement, form a part of, and be
subject to such Supplemental Confirmation. This Master Confirmation, each
Supplemental Confirmation and the related Trade Notification together shall
constitute a "Confirmation" as referred to in the Agreement specified below.

          The definitions and provisions contained in the 2002 ISDA Equity
Derivatives Definitions (the "Equity Definitions"), as published by the
International Swaps and Derivatives Association, Inc., are incorporated into
this Master Confirmation. This Master Confirmation, each Supplemental
Confirmation and the related Trade Notification evidence a complete binding
agreement between the Counterparty and GS&Co. as to subject matter and the terms
of each Transaction to which this Master Confirmation, such Supplemental
Confirmation and Trade Notification relate and shall supersede all prior or
contemporaneous written or oral communications with respect thereto.

          This Master Confirmation, each Supplemental Confirmation and each
Trade Notification supplement, form a part of, and are subject to an agreement
in the form of the 1992 ISDA Master Agreement (Multicurrency -Cross Border) (the
"Agreement") as if GS&Co. and Counterparty had executed the Agreement on the
date of this Master Confirmation (but without any Schedule except for (i) the
election of Loss and Second Method, New York law (without regard to the
conflicts of law principles) as the governing law and US Dollars ("USD") as the
Termination Currency, (ii) the election that subparagraph (ii) of Section 2(c)
will not apply to Transactions, (iii) the replacement of the word "third" in the
last line of Section 5(a)(i) with the word "first" and (iv) the election that
the "Cross Default" provisions of Section 5(a)(vi) shall apply to Counterparty,
with a "Threshold Amount" of USD50 million).

          All provisions contained or incorporated by reference in the Agreement
shall govern this Master Confirmation, each Supplemental Confirmation and each
Trade Notification except as expressly modified herein.



--------------------------------------------------------------------------------



 

 

          If, in relation to any Transaction to which this Master Confirmation,
a Supplemental Confirmation and a Trade Notification relate, there is any
inconsistency between the Agreement, this Master Confirmation, any Supplemental
Confirmation, any Trade Notification and the Equity Definitions, the following
will prevail for purposes of such Transaction in the order of precedence
indicated: (i) such Trade Notification, (ii) such Supplemental Confirmation;
(iii) this Master Confirmation; (iv) the Agreement; and (v) the Equity
Definitions.

1.          Each Transaction constitutes a Share Forward Transaction for the
purposes of the Equity Definitions. Set forth below are the terms and conditions
which, together with the terms and conditions set forth in the related
Supplemental Confirmation and Trade Notification (in respect of the relevant
Transaction), shall govern each such Transaction.

General Terms:

Conditions to Effectiveness:

No Transaction hereunder shall be effective unless GS&Co. has received the
Prepayment Amount on the Prepayment Date. For the avoidance of doubt, neither
party shall have any right or obligation under any Transaction until such
Transaction is effective.

 

 

Trade Date:

For each Transaction, as set forth in the Supplemental Confirmation.

 

 

Buyer:

Counterparty

 

 

Seller:

GS&Co.

 

 

Shares:

Shares of common stock, $1.00 par value, of Counterparty, Ticker: CSC

 

 

Forward Price:

The average of the VWAP Prices for each Exchange Business Day in the Calculation
Period; [ * * * ].

 

 

VWAP Price:

For any Exchange Business Day, as determined by the Calculation Agent based on
the New York 10b-18 Volume Weighted Average Price per Share for the regular
trading session (including any extensions thereof) for such Exchange Business
Day (without regard to pre-open or after hours trading outside of any regular
trading session for such Exchange Business Day), as published by Bloomberg at
4:15 p.m. New York time on such Exchange Business Day, on Bloomberg page "CSC.N
<Equity> AQR_SEC" (or any successor thereto).

 

 

Forward Price Adjustment Amount:

For each Transaction, as set forth in the Trade Notification; [ * * * ].

 

 

Calculation Period:

The period from and including the first Exchange Business Day immediately
following the Hedge Completion Date to and including the Termination Date (as
adjusted in accordance with the provisions hereof).

 

 

Termination Date:

For each Transaction, the earlier to occur of date set forth in the Supplemental
Confirmation (as the same may be postponed in accordance with the provisions
hereof) (the "Scheduled Termination Date") and any Early Settlement Date;
provided that, if an Early Settlement Date has not been designated, GS&Co. shall
have the right to designate any date (the "Accelerated Termination Date") on or
after the First Acceleration Date to be the Termination Date by providing notice
to Counterparty of any such designation on the Accelerated Termination Date;
provided further, that if GS&Co. provides notice to Counterparty of such
designation prior to 9:30 a.m. New York City time on the Accelerated Termination
Date, then the Termination Date shall be the Exchange Business Day immediately
preceding such Accelerated Termination Date.

2



--------------------------------------------------------------------------------



First Acceleration Date:

For each Transaction, as set forth in the Supplemental Confirmation.

 

 

Hedge Period:

The period from and including the day immediately after the Trade Date to and
including the Hedge Completion Date (as adjusted in accordance with the
provisions hereof).

 

 

Hedge Completion Date:

For each Transaction, the Exchange Business Day on which GS&Co. finishes
establishing its initial Hedge Positions in respect of such Transaction, as
determined by GS&Co. in its good faith and commercially reasonable discretion,
which date shall be as set forth in the Supplemental Confirmation and Trade
Notification (as the same may be postponed in accordance with the provisions
herein).

 

 

Hedge Period Reference Price:

The average of the VWAP Prices for each Exchange Business Day in the Hedge
Period.

 

 

Market Disruption Event:

The definition of "Market Disruption Event" in Section 6.3(a) of the Equity
Definitions is hereby amended by deleting the words "at any time during the
one-hour period that ends at the relevant Valuation Time" and inserting the
words "at any time on any Scheduled Trading Day during the Hedge Period or
Calculation Period or" after the word "material," in the third line thereof.

Notwithstanding anything to the contrary in the Equity Definitions, to the
extent that any Exchange Business Day in the Hedge Period or the Calculation
Period is a Disrupted Day, the Calculation Agent may postpone the Hedge
Completion Date or the Termination Date, as the case may be. In such event, the
Calculation Agent must determine whether (i) such Disrupted Day is a Disrupted
Day in full, in which case the VWAP Price for such Disrupted Day shall not be
included for purposes of determining the Hedge Period Reference Price or the
Forward Price, as the case may be, or (ii) such Disrupted Day is a Disrupted Day
only in part, in which case the VWAP Price for such Disrupted Day shall be
determined by the Calculation Agent based on Rule 10b-18 eligible transactions
in the Shares on such Disrupted Day effected before the relevant Market
Disruption Event occurred and/or after the relevant Market Disruption Event
ended, and the weighting of the VWAP Price for the relevant Exchange Business
Days during the Hedge Period or the Calculation Period, as the case may be,
shall be adjusted by the Calculation Agent for purposes of determining the Hedge
Period Reference Price or the Forward Price, as the case may be, with such
adjustments based on, among other factors, the duration of any Market Disruption
Event and the volume, historical trading patterns and price of the Shares.

If a Disrupted Day occurs during the Calculation Period, and each of the 9
immediately following Scheduled Trading Days is a Disrupted Day, then the
Calculation Agent, in its good faith commercially reasonable discretion, may
either (i) determine the VWAP Price for such ninth Scheduled Trading Day based
on the volume, historical trading patterns and price of the Shares and such
other factors as it deems appropriate or (ii) further extend the Calculation
Period as it deems necessary to determine the VWAP Price.

 

 

Exchange:

New York Stock Exchange

 

 

Related Exchange(s):

All Exchanges.

3



--------------------------------------------------------------------------------



Prepayment\Variable Obligation:

Applicable. The parties agree that any obligation of GS&Co. to deliver Shares to
Counterparty shall be conditioned upon its receipt of the Prepayment Amount on
the Prepayment Date.

 

 

Prepayment Amount:

For each Transaction, as set forth in the Supplemental Confirmation.

 

 

Prepayment Date:

The third Exchange Business Day following the Trade Date.

 

Settlement Terms:

Physical Settlement:

Applicable; provided that GS&Co. does not, and shall not, make the agreement or
the representations set forth in Section 9.11 of the Equity Definitions related
to the restrictions imposed by applicable securities laws with respect to any
Shares delivered by GS&Co. to Counterparty under any Transaction.

 

 

Number of Shares to be Delivered:

A number of Shares equal to (a) the Prepayment Amount divided by (b) the Forward
Price minus the Forward Price Adjustment Amount; provided that the Number of
Shares to be Delivered will be not less than the Minimum Shares and not greater
than the Maximum Shares. The Number of Shares to be Delivered on the Settlement
Date shall be reduced, but not below zero, by any Shares delivered pursuant to
the Initial Share Delivery described below.

 

 

Excess Dividend Amount:

For the avoidance of doubt, all references to the Excess Dividend Amount shall
be deleted from Section 9.2(a)(iii) of the Equity Definitions.

 

 

Settlement Date:

The third Exchange Business Day following the Termination Date.

 

 

Settlement Currency:

USD

 

 

Initial Share Delivery:

GS&Co. shall deliver a number of Shares equal to the Initial Shares to
Counterparty on the Initial Share Delivery Date in accordance with Section 9.4
of the Equity Definitions, with the Initial Share Delivery Date deemed to be a
"Settlement Date" for purposes of such Section 9.4.

 

 

Initial Shares:

For each Transaction, as set forth in the Supplemental Confirmation.

 

 

Initial Share Delivery Date:

Three (3) Exchange Business Days following the Trade Date.

 

 

Minimum Shares:

For each Transaction, as set forth in the Supplemental Confirmation.

 

 

Maximum Shares:

For each Transaction, as set forth in the Supplemental Confirmation.

 

Share Adjustments:

Adjustments for Stock Split Events:

In respect of any Potential Adjustment Event that is a subdivision or
consolidation of the Shares, a distribution, or an issue or dividend of Shares
to existing holders of Shares, including a free distribution or dividend of any
Shares to existing holders by way of bonus, capitalization or similar issue
(each, a "Stock Split Event"), the Calculation Agent will (i) make adjustments
to one or more of the Forward Price, the VWAP Prices for each day occurring
prior to such Stock Split Event, the Forward Price Adjustment Amount, the
Minimum Shares, the Maximum Shares and the Ordinary Dividend Amount [ * * * ]
and (ii) determine the effective date of such adjustments.

 

4



--------------------------------------------------------------------------------



Consequences of Potential Adjustment Events:

In respect of any Potential Adjustment Event other than a Stock Split Event,
[ * * * ].

 

 

Extraordinary Dividend:

For any calendar quarter occurring (in whole or in part) during the period from
and including the first day of the Calculation Period to and including the
Termination Date, any dividend or distribution on the Shares with an ex-dividend
date occurring during such calendar quarter (other than any dividend or
distribution of the type described in Section 11.2(e)(i) or Section
11.2(e)(ii)(A) or (B) of the Equity Definitions) (a "Dividend") the amount or
value of which (as determined by the Calculation Agent), when aggregated with
the amount or value (as determined by the Calculation Agent) of any and all
previous Dividends with ex-dividend dates occurring in the same calendar
quarter, exceeds the Ordinary Dividend Amount.

 

 

Ordinary Dividend Amount:

For each Transaction, as set forth in the Supplemental Confirmation.

 

1.           Extraordinary Events:

Consequences of Merger Events and Tender Offers:

[ * * * ]

 

 

Tender Offer:

Applicable

 

 

Nationalization, Insolvency or Delisting:

[ * * * ]; provided that in addition to the provisions of Section 12.6(a)(iii)
of the Equity Definitions, it shall also constitute a Delisting if the Exchange
is located in the United States and the Shares are not immediately re-listed,
re-traded or re-quoted on any of the New York Stock Exchange, the American Stock
Exchange or The NASDAQ National Market (or their respective successors); if the
Shares are immediately re-listed, re-traded or re-quoted on any such exchange or
quotation system, such exchange or quotation system shall be deemed to be the
Exchange.

 

Additional Disruption Events:

(a)

Change in Law:

Applicable

 

 

 

(b)

Failure to Deliver:

Applicable

 

 

 

(c)

Insolvency Filing:

Applicable

 

 

 

(d)

Loss of Stock Borrow:

Applicable; provided that Sections 12.9(a)(vii) and 12.9(b)(iv) of the Equity
Definitions shall be amended by deleting the words "at a rate equal to or less
than the Maximum Stock Loan Rate" and replacing them with "at a rate of return
equal to or greater than zero".

 

 

 

 

Hedging Party:

GS&Co.

 

 

 

 

Determining Party:

GS&Co.

 

5

 



--------------------------------------------------------------------------------



Notwithstanding anything to the contrary in the Equity Definitions, if, as a
result of an Additional Disruption Event, any Transaction would be cancelled or
terminated in accordance with Article 12 of the Equity Definitions, [ * * * ]
shall apply.

Consequences of Events of Default and Termination Events:

[ * * * ]

 

 

[ * * * ]:

[ * * * ]

 

 

Non-Reliance/Agreements and Acknowledgements Regarding Hedging
Activities/Additional Acknowledgements:

Applicable

 

 

Transfer:

Notwithstanding anything to the contrary in the Agreement, GS&Co. may assign,
transfer and set over all rights, title and interest, powers, privileges and
remedies of GS&Co. under this Transaction, in whole or in part, to an affiliate
of GS&Co. that is guaranteed by The Goldman Sachs Group, Inc. in form and
substance reasonably satisfactory to Counterparty, but without requiring the
consent of Counterparty.

 

 

GS&Co. Payment Instructions:

Chase Manhattan Bank New York
For A/C Goldman, Sachs & Co.
A/C #930-1-011483
ABA: 021-000021

 

 

Counterparty's Contact Details for Purpose of Giving Notice:

To be provided by Counterparty

 

 

GS&Co.'s Contact Details for Purpose of Giving Notice:

Telephone No.:   (212) 902-8996
Facsimile No.:    (212) 902-0112
Attention: Equity Operations: Options and Derivatives

With a copy to:
Vijay Culas
Equity Capital Markets
One New York Plaza
New York, NY 10004
Telephone No.:   (212) 902-6247
Facsimile No.:    (212) 902-3000

2.          Calculation Agent.           GS&Co.

3.          Additional Mutual Representations, Warranties and Covenants. In
addition to the representations and warranties in the Agreement, each party
represents, warrants and covenants to the other party that:

          (a)           Eligible Contract Participant. It is an "eligible
contract participant", as defined in the U.S. Commodity Exchange Act (as
amended), and is entering into each Transaction hereunder as principal and not
for the benefit of any third party.

          (b)           Accredited Investor. Each party acknowledges that the
offer and sale of each Transaction to it is intended to be exempt from
registration under the Securities Act of 1933, as amended (the "Securities
Act"), by virtue of Section 4(2) thereof and the provisions of Regulation D
thereunder ("Regulation D"). Accordingly, each party represents and warrants to
the other that (i) it has the financial ability to bear the economic risk of its

 

6

 



--------------------------------------------------------------------------------



investment in each Transaction and is able to bear a total loss of its
investment, (ii) it is an "accredited investor" as that term is defined under
Regulation D, (iii) it will purchase each Transaction for investment and not
with a view to the distribution or resale thereof in a manner that would violate
the Securities Act, and (iv) the disposition of each Transaction is restricted
under this Master Confirmation, the Securities Act and state securities laws.

          (c)           Material Nonpublic Information. For the avoidance of
doubt, GS&Co. has implemented reasonable policies and procedures, taking into
consideration the nature of its business, to ensure that individuals making
investment decisions would not violate laws prohibiting trading on the basis of
material nonpublic information. Such individuals shall not be in possession of
material nonpublic information during all relevant times beginning the date
hereof through and including the Hedge Completion Date.

3A.           Additional Representations, Warranties and Covenants of GS&Co.
During the period commencing on the first day of the Hedge Period and ending on
the [ * * * ] Exchange Business Day immediately following the end of the
Calculation Period, or such earlier day as elected by GS&Co. and communicated to
Counterparty on such day (the "Relevant Period"), GS&Co. will use good faith
efforts to effect purchases of the Relevant Shares in accordance with Rule
10b-18(b)(2), (3) and (4), and effect calculations in respect thereof, as if
those sections applied to GS&Co., taking into account any applicable Securities
and Exchange Commission no-action letters as appropriate and subject to any
delays between the execution and reporting of a trade of the Shares on the
Exchange and other circumstances beyond its control. "Relevant Shares" means,
for any Transaction, the excess of the Minimum Shares over the Initial Shares
for such Transaction.



4.           Additional Representations, Warranties and Covenants of
Counterparty. In addition to the representations, warranties and covenants in
the Agreement and those contained herein, as of (i) the date hereof, (ii) the
Trade Date and (iii) to the extent indicated below, each day during the Hedge
Period and Calculation Period, Counterparty represents, warrants and covenants
to GS&Co. that:

          (a)           the purchase or writing of each Transaction and the
transactions contemplated hereby will not violate Rule 13e-1 or Rule 13e-4 under
the Securities Exchange Act of 1934, as amended (the "Exchange Act");

          (b)           it is not entering into any Transaction (i) on the basis
of, and is not aware of, any material non-public information with respect to the
Shares (ii) in anticipation of, in connection with, or to facilitate, a
distribution of its securities, a self tender offer or a third-party tender
offer or (iii) to create actual or apparent trading activity in the Shares (or
any security convertible into or exchangeable for the Shares) or to raise or
depress or otherwise manipulate the price of the Shares (or any security
convertible into or exchangeable for the Shares);

          (c)           each Transaction is being entered into pursuant to a
publicly disclosed Share buy-back program and its Board of Directors has
approved the use of derivatives to effect the Share buy-back program;

          (d)           Counterparty acknowledges that, notwithstanding the
generality of Section 13.1 of the Equity Definitions, GS&Co. is not making any
representations or warranties with respect to the treatment of any Transaction
under FASB Statements 128, 133 as amended, 149 or 150, EITF 00-19 (or any
successor issue statements) or under Financial Accounting Standards Board's
Liabilities & Equity Project;

          (e)           Counterparty is in compliance with its reporting
obligations under the Exchange Act and its most recent Annual Report on Form
10-K, together with all reports subsequently filed by it pursuant to the
Exchange Act, taken together and as amended and supplemented to the date of this
representation, do not, as of their respective filing dates, contain any untrue
statement of a material fact or omit to state any material fact required to be
stated therein or necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading;

          (f)           Counterparty shall report each Transaction as required
under Regulation S-K and/or Regulation S-B under the Exchange Act, as
applicable;

          (g)           Counterparty is not, and will not be, engaged in a
"distribution" of Shares or securities that are convertible into, or
exchangeable or exercisable for Shares for purposes of Regulation M promulgated
under the Exchange Act ("Regulation M") at any time during the Hedge Period or
the Relevant Period, or the one Exchange Business Days immediately following the
Relevant Period unless Counterparty has provided written notice to

 

7

 



--------------------------------------------------------------------------------



GS&Co. of such distribution (a "Regulation M Distribution Notice") not later
than the Scheduled Trading Day immediately preceding the first day of the
relevant "restricted period" (as defined in Regulation M); Counterparty
acknowledges that any such notice may cause the Hedge Period or the Calculation
Period to be extended or suspended pursuant to Section 5 below; accordingly,
Counterparty acknowledges that its delivery of such notice must comply with the
standards set forth in Section 6 below;

          (h)           Counterparty acknowledges that each Transaction is a
derivatives transaction in which it has granted GS&Co. an option. GS&Co. may
purchase shares for its own account at an average price that may be greater
than, or less than, the price paid by Counterparty under the terms of the
related Transaction;

          (i)           as of the Trade Date, the Prepayment Date, the Initial
Share Delivery Date, the Minimum Share Delivery Date and the Settlement Date,
(i) the assets of Counterparty at their fair valuation exceed the liabilities of
Counterparty, including contingent liabilities, (ii) the capital of Counterparty
is adequate to conduct the business of Counterparty and (iii) Counterparty has
the ability to pay its debts and obligations as such debts mature and does not
intend to, or does not believe that it will, incur debt beyond its ability to
pay as such debts mature;

          (j)           Counterparty is not required to register as an
"investment company" as such term is defined in the Investment Company Act of
1940, as amended;

          (k)           upon entering into each Transaction, the Counterparty
covenants that it will immediately retire or hold in treasury the Number of
Shares purchased by it in connection with the relevant Transaction; and

          (l)           it has not, and during any Hedge Period or Relevant
Period will not, enter into agreements similar to the Transactions described
herein (other than the confirmation of even date herewith between Counterparty
and GS&Co. confirming the terms of accelerated Share repurchase transactions
between Counterparty and GS&Co.) where any initial hedge period (however
defined) or the calculation period (however defined) in such other transaction
will overlap at any time (including as a result of extensions in such initial
hedge period or calculation period as provided in the relevant agreements) with
any Hedge Period or Relevant Period under this Master Confirmation. In the event
that the initial hedge period or calculation period in any other similar
transaction overlaps with any Hedge Period or Relevant Period under this Master
Confirmation as a result of an extension of the Termination Date pursuant to
Section 5 herein, Counterparty shall promptly amend such transaction to avoid
any such overlap.

5.           Suspension of Hedge Period or Calculation Period.

          (a)           If Counterparty concludes that it will be engaged in a
distribution of the Shares for purposes of Regulation M, Counterparty agrees
that it will, on a day no later than the Scheduled Trading Day immediately
preceding the start of the relevant restricted period, provide GS&Co. with a
Regulation M Distribution Notice. Upon the effectiveness of such Regulation M
Distribution Notice, GS&Co. shall halt any purchase of Shares in connection with
hedging any Transaction during the relevant restricted period. If on any
Scheduled Trading Day Counterparty delivers the Regulation M Distribution Notice
in writing (and confirms by telephone) by 8:30 a.m. New York Time (the
"Notification Time") then such notice shall be effective as of such Notification
Time. In the event that Counterparty delivers such Regulation M Distribution
Notice in writing and/or confirms by telephone after the Notification Time, then
such notice shall be effective as of 8:30 a.m. New York Time on the following
Scheduled Trading Day or as otherwise required by law or agreed between
Counterparty and GS&Co. The Calculation Period or the Hedge Period, as the case
may be, shall be suspended and the Termination Date or the Hedge Completion Date
or both, as the case may be, shall postponed for each Scheduled Trading Day in
such restricted period and GS&Co. shall cease effecting purchases of shares in
connection with this Transaction; accordingly, Counterparty acknowledges that
its delivery of such notice must comply with the standards set forth in Section
6 below, including, without limitation, the requirement that such notice be made
at a time at which none of Counterparty or any officer, director, manager or
similar person of Counterparty is aware of any material non-public information
regarding Counterparty or the Shares.

          (b)           In the event that GS&Co. concludes, in its good faith
commercially reasonable discretion, based on advice of outside legal counsel,
that it is appropriate with respect to any legal, regulatory or self-regulatory

 

8

 



--------------------------------------------------------------------------------



requirements or related policies and procedures (whether or not such
requirements, policies or procedures are imposed by law or have been voluntarily
adopted by GS&Co.), for it to refrain from purchasing Shares on any Scheduled
Trading Day during the Hedge Period or the Calculation Period, GS&Co. may by
written notice to Counterparty elect to suspend the Hedge Period or the
Calculation Period, or both, as the case may be, for such number of Scheduled
Trading Days as is specified in the notice; provided that GS&Co. may exercise
this right to suspend only in relation to events or circumstances that are
unknown to it or any of its affiliates at the Trade Date of any Transaction,
occur within the normal course of its or any of its affiliates' businesses, and
are not the result of deliberate actions of it or any of its affiliates with the
intent to avoid its obligations under the terms of any Transaction. The notice
shall not specify, and GS&Co. shall not otherwise communicate to Counterparty,
the reason for GS&Co.'s election to suspend the Hedge Period or the Calculation
Period, or both, as the case may be. The Hedge Period or the Calculation Period,
or both, as the case may be, shall be suspended and the Termination Date shall
be extended for each Scheduled Trading Day occurring during any such suspension.

          (c)           In the event that the Calculation Period or the Hedge
Period, as the case may be, is suspended pursuant to Section 5(a) or 5(b) above
during the regular trading session on the Exchange, such suspension shall be
deemed to be an additional Market Disruption Event, and the second paragraph
under "Market Disruption Event" shall apply to any Disrupted Day occurring
during the Calculation Period or the Hedge Period, as the case may be, solely as
a result of such additional Market Disruption Event.

          (d)           In the event that the Calculation Period is extended
pursuant to any provision hereof (including, without limitation, pursuant to
Section 9(d) below), the Calculation Agent, in its good faith commercially
reasonable discretion, shall postpone the Scheduled Termination Date; provided
that Counterparty shall not be required to make any additional cash payments or
deliver any Shares in connection with any such postponement.

6.           10b5-1 Plan. Counterparty represents, warrants and covenants to
GS&Co. that for each Transaction:

          (a)           Counterparty is entering into this Master Confirmation
and each Transaction hereunder in good faith and not as part of a plan or scheme
to evade the prohibitions of Rule 10b5-1 under the Exchange Act ("Rule 10b5-1")
or any antifraud or anti-manipulation provisions of the federal or applicable
state securities laws and that it has not entered into or altered and will not
enter into or alter any corresponding or hedging transaction or position with
respect to the Shares. Counterparty acknowledges that it is the intent of the
parties that each Transaction entered into under this Master Confirmation comply
with the requirements of Rule 10b5-1(c)(1)(i)(A) and (B) and each Transaction
entered into under this Master Confirmation shall be interpreted to comply with
the requirements of Rule 10b5-1(c).

          (b)           Counterparty will not seek to control or influence
GS&Co. to make "purchases or sales" (within the meaning of Rule
10b5-1(c)(1)(i)(B)(3)) under any Transaction entered into under this Master
Confirmation, including, without limitation, GS&Co.'s decision to enter into any
hedging transactions. Counterparty represents and warrants that it has consulted
with its own advisors as to the legal aspects of its adoption and implementation
of this Master Confirmation, each Supplemental Confirmation and each Trade
Notification under Rule 10b5-1.

          (c)           Counterparty acknowledges and agrees that any amendment,
modification, waiver or termination of this Master Confirmation, the relevant
Supplement Confirmation or Trade Notification must be effected in accordance
with the requirements for the amendment or termination of a "plan" as defined in
Rule 10b5-1©. Without limiting the generality of the foregoing, any such
amendment, modification, waiver or termination shall be made in good faith and
not as part of a plan or scheme to evade the prohibitions of Rule 10b-5, and no
such amendment, modification, waiver or termination shall be made at any time at
which Counterparty or any officer, director, manager or similar person of
Counterparty is aware of any material non-public information regarding
Counterparty or the Shares.

7.           Counterparty Purchases.

          Counterparty (or any "affiliated purchaser" as defined in Rule 10b-18
under the Exchange Act ("Rule 10b-18")) shall not, without the prior written
consent of GS&Co., directly or indirectly purchase any Shares, listed contracts
on the Shares or securities that are convertible into, or exchangeable or
exercisable for Shares (including, without limitation, any Rule 10b-18 purchases
of blocks (as defined in Rule 10b-18)) during any Hedge Period or

 

9

 



--------------------------------------------------------------------------------



Calculation Period (as extended pursuant to the provisions hereof). During this
time, any such purchases by Counterparty shall be made through GS&Co., or if not
through GS&Co., with the prior written consent of GS&Co., and in compliance with
Rule 10b-18 or otherwise in a manner that Counterparty and GS&Co. believe is in
compliance with applicable requirements.

8.           Special Provisions for Merger Transactions. Notwithstanding
anything to the contrary herein or in the Equity Definitions,

          (a)           Counterparty shall, prior to the opening of trading in
the Shares on any day during any Hedge Period or Calculation Period on which
Counterparty makes, or expects to be made, any public announcement (as defined
in Rule 165(f) under the Securities Act of 1933, as amended) of any Merger
Transaction, notify GS&Co. of such public announcement;

          (b)           promptly notify GS&Co. following any such announcement
that such announcement has been made; and

          (c)           promptly provide GS&Co. with written notice specifying
(i) Counterparty's average daily Rule 10b-18 Purchases (as defined in Rule
10b-18) during the three full calendar months immediately preceding the
Announcement Date that were not effected through GS&Co. or its affiliates and
(ii) the number of Shares purchased pursuant to the proviso in Rule 10b-18(b)(4)
under the Exchange Act for the three full calendar months preceding the
Announcement Date. Such written notice shall be deemed to be a certification by
Counterparty to GS&Co. that such information is true and correct. In addition,
Counterparty shall promptly notify GS&Co. of the earlier to occur of the
completion of such transaction and the completion of the vote by target
shareholders. Counterparty acknowledges that any such notice may cause the terms
of any Transaction to be adjusted or such Transaction to be terminated;
accordingly, Counterparty acknowledges that its delivery of such notice must
comply with the standards set forth in Section 6.

          "Merger Transaction" means any merger, acquisition or similar
transaction involving a recapitalization as contemplated by Rule
10b-18(a)(13)(iv) under the Exchange Act.

9.           Acknowledgments. The parties hereto intend for:

          (a)           Each Transaction to be a "securities contract" as
defined in Section 741(7) of the U.S. Bankruptcy Code (Title 11 of the United
States Code) (the "Bankruptcy Code"), a "swap agreement" as defined in Section
101(53B) of the Bankruptcy Code, or a "forward contract" as defined in Section
101(25) of the Bankruptcy Code, and the parties hereto to be entitled to the
protections afforded by, among other Sections, Sections 362(b)(6), 362(b)(17),
362(b)(27), 555, 556, 560 and 561 of the Bankruptcy Code;

          (b)           The Agreement to be a "master netting agreement" as
defined in Section 101(38A) of the Bankruptcy Code;

          (c)           A party's right to liquidate, terminate or accelerate
any Transaction, net out or offset termination values or payment amounts, and to
exercise any other remedies upon the occurrence of any Event of Default or
Termination Event under the Agreement with respect to the other party or any
Extraordinary Event that results in the [ * * * ] of any Transaction to
constitute a "contractual right" (as defined in the Bankruptcy Code);

          (d)           Any cash, securities or other property transferred as
performance assurance, credit support or collateral with respect to each
Transaction to constitute "margin payments" (as defined in the Bankruptcy Code);
and

          (e)           All payments for, under or in connection with each
Transaction, all payments for the Shares and the transfer of such Shares to
constitute "settlement payments" and "transfers" (as defined in the Bankruptcy
Code).

10.           Credit Support Documents. The parties hereto acknowledge that no
Transaction hereunder is secured by any collateral that would otherwise secure
the obligations of Counterparty herein or pursuant to the Agreement.

 

10

 



--------------------------------------------------------------------------------



11.           Limitation on Set-off. (a)           The parties agree to amend
Section 6 of the Agreement by adding a new Section 6(f) thereto as follows:

"(f) Upon the occurrence of an Event of Default or Termination Event with
respect to a party who is the Defaulting Party or the Affected Party or upon the
occurrence of an Extraordinary Event that results in the [ * * * ] of any
Transaction (such Defaulting Party, Affected Party or, in the case of such an
Extraordinary Event, either party, "X"), the other party ("Y") will have the
right (but not be obliged) without prior notice to X or any other person to
set-off or apply any obligation of X owed to Y (or any Affiliate of Y) (whether
or not matured or contingent and whether or not arising under the Agreement, and
regardless of the currency, place of payment or booking office of the
obligation) against any obligation of Y (or any Affiliate of Y) owed to X
(whether or not matured or contingent and whether or not arising under the
Agreement, and regardless of the currency, place of payment or booking office of
the obligation). Y will give notice to the other party of any set-off effected
under this Section 6(f).

Amounts (or the relevant portion of such amounts) subject to set-off may be
converted by Y into the Termination Currency at the rate of exchange at which
such party would be able, acting in a reasonable manner and in good faith, to
purchase the relevant amount of such currency. If any obligation is
unascertained, Y may in good faith estimate that obligation and set-off in
respect of the estimate, subject to the relevant party accounting to the other
when the obligation is ascertained. Nothing in this Section 6(f) shall be
effective to create a charge or other security interest. This Section 6(f) shall
be without prejudice and in addition to any right of set-off, combination of
accounts, lien or other right to which any party is at any time otherwise
entitled (whether by operation of law, contract or otherwise)."

           (b)           Notwithstanding anything to the contrary in the
foregoing, GS&Co. agrees not to set off or net amounts due from Counterparty
with respect to any Transaction against amounts due from GS&Co. to Counterparty
under obligations other than Equity Contracts. "Equity Contract" means any
transaction relating to Shares between the parties (or any of their affiliates)
that qualifies as 'equity' under applicable accounting rules.

12.           Claim in Bankruptcy. GS&Co. agrees that in the event of the
bankruptcy of Counterparty, GS&Co. shall not have rights or assert a claim that
is senior in priority to the rights and claims available to the shareholders of
the common stock of Counterparty.

13.           Governing Law. The Agreement, this Master Confirmation, each
Supplemental Confirmation, each Trade Notification and all matters arising in
connection with the Agreement, this Master Confirmation, each Supplemental
Confirmation and each Trade Notification shall be governed by, and construed and
enforced in accordance with, the laws of the State of New York (without
reference to its choice of laws doctrine).

14.           Offices.

          (a)

          The Office of GS&Co. for each Transaction is: One New York Plaza, New
York, New York 10004.



          (b)

          The Office of Counterparty for each Transaction is: 2100 East Grand
Avenue, El Segundo, CA 90245.



15.           Arbitration. The Agreement, this Master Confirmation, each
Supplemental Confirmation and each Trade Notification are subject to the
following arbitration provisions:

 

11

 



--------------------------------------------------------------------------------



           (a)           All parties to this Confirmation are giving up the
right to sue each other in court, including the right to a trial by jury, except
as provided by the rules of the arbitration forum in which a claim is filed.

           (b)           Arbitration awards are generally final and binding; a
party's ability to have a court reverse or modify an arbitration award is very
limited.

           (c)           The ability of the parties to obtain documents, witness
statements and other discovery is generally more limited in arbitration than in
court proceedings.

           (d)           The arbitrators do not have to explain the reason(s)
for their award.

           (e)           The panel of arbitrators will typically include a
minority of arbitrators who were or are affiliated with the securities industry,
unless Counterparty is a member of the organization sponsoring the arbitration
facility, in which case all arbitrators may be affiliated with the securities
industry.

           (f)           The rules of some arbitration forums may impose time
limits for bringing a claim in arbitration. In some cases, a claim that is
ineligible for arbitration may be brought in court.

           (g)           The rules of the arbitration forum in which the claim
is filed, and any amendments thereto, shall be incorporated into this
Confirmation.

          Counterparty agrees that any and all controversies that may arise
between Counterparty and GS&Co., including, but not limited to, those arising
out of or relating to the Agreement or any Transaction hereunder, shall be
determined by arbitration conducted before The New York Stock Exchange, Inc.
("NYSE") or NASD Dispute Resolution ("NASD-DR"), or, if the NYSE and NASD-DR
decline to hear the matter, before the American Arbitration Association, in
accordance with their arbitration rules then in force. The award of the
arbitrator shall be final, and judgment upon the award rendered may be entered
in any court, state or federal, having jurisdiction.

          No person shall bring a putative or certified class action to
arbitration, nor seek to enforce any pre-dispute arbitration agreement against
any person who has initiated in court a putative class action or who is a member
of a putative class who has not opted out of the class with respect to any
claims encompassed by the putative class action until: (i) the class
certification is denied; (ii) the class is decertified; or (iii) Counterparty is
excluded from the class by the court.

          Such forbearance to enforce an agreement to arbitrate shall not
constitute a waiver of any rights under this Confirmation except to the extent
stated herein."

16.           Counterparts.     This Master Confirmation may be executed in any
number of counterparts, all of which shall constitute one and the same
instrument, and any party hereto may execute this Master Confirmation by signing
and delivering one or more counterparts.

 

12

 



--------------------------------------------------------------------------------



 

          Counterparty hereby agrees (a) to check this Master Confirmation
carefully and immediately upon receipt so that errors or discrepancies can be
promptly identified and rectified and (b) to confirm that the foregoing (in the
exact form provided by GS&Co.) correctly sets forth the terms of the agreement
between GS&Co. and Counterparty with respect to any particular Transaction to
which this Master Confirmation relates, by manually signing this Master
Confirmation or this page hereof as evidence of agreement to such terms and
providing the other information requested herein and immediately returning an
executed copy to Equity Derivatives Documentation Department, Facsimile No.
212-428-1980/83.

 

Yours faithfully,

 

GOLDMAN, SACHS & CO.

 

 

 

 

 

 

 

By:  /s/ Conrad Langenegger, Vice President                   

 

                            Authorized Signatory

 

 

 

 

Agreed and Accepted By:

 

COMPUTER SCIENCES CORPORATION

 

 

 

 

 

 

 

 

 

By: /s/ Van B. Honeycutt                                                  

 

        Name: Van B. Honeycutt

 

        Title: Chairman & CEO

 

 

 

 

 

 

 

By: /s/ Michael E. Keane                                                   

 

        Name: Michael E. Kean

 

        Title: Vice President & CFO

 

 

 

 

13

 



--------------------------------------------------------------------------------



 

 

 

SCHEDULE A



SUPPLEMENTAL CONFIRMATION



To:

Computer Sciences Corporation
2100 East Grand Avenue
El Segundo, CA 90245

 

 

From:

Goldman, Sachs & Co.

 

 

Subject:

Issuer Collared Accelerated Share Repurchase Transaction

 

 

Ref. No:

[Insert Reference No.]

 

 

Date:

[Insert Date]

___________________________________________________________________________________________________________________

          The purpose of this Supplemental Confirmation is to confirm the terms
and conditions of the Transaction entered into between Goldman, Sachs & Co.
("GS&Co.") and Computer Sciences Corporation ("Counterparty") (together, the
"Contracting Parties") on the Trade Date specified below. This Supplemental
Confirmation is a binding contract between GS&Co. and Counterparty as of the
relevant Trade Date for the Transaction referenced below.

1.           This Supplemental Confirmation supplements, forms part of, and is
subject to the Master Confirmation dated as of June 29, 2006 (the "Master
Confirmation") between the Contracting Parties, as amended and supplemented from
time to time. All provisions contained in the Master Confirmation govern this
Supplemental Confirmation except as expressly modified below.

2.           The terms of the Transaction to which this Supplemental
Confirmation relates are as follows:

Trade Date:

[                       ]

 

 

Hedge Completion Date:

As set forth in the Trade Notification, but in no event later than
[                       ].

 

 

Termination Date:

The date that follows the Hedge Completion Date by twelve months, subject to
GS&Co.'s right to accelerate the Termination Date to any date on or after the
First Acceleration Date

 

 

First Acceleration Date:

As set forth in the Trade Notification to be the date that follows the Hedge
Completion Date by [ * * * ]

 

 

Prepayment Amount:

USD [                      ]

 

 

Initial Shares:

[                      ] Shares

 

 

Minimum Shares:

A number of shares equal to (a) the Prepayment Amount divided by (b) [         ]
% of the Hedge Period Reference Price.

 

 

Maximum Shares:

A number of shares equal to (a) the Prepayment Amount divided by (b) [         ]
% of the Hedge Period Reference Price.

 

 

Ordinary Dividend Amount:

For any calendar quarter, USD [           ]



--------------------------------------------------------------------------------



 

3.           Counterparty represents and warrants to GS&Co. that neither it nor
any "affiliated purchaser" (as defined in Rule 10b-18 under the Exchange Act)
has made any purchases of blocks pursuant to the proviso in Rule 10b-18(b)(4)
under the Exchange Act during the four full calendar weeks immediately preceding
the Trade Date.

4.           This Supplemental Confirmation may be executed in any number of
counterparts, all of which shall constitute one and the same instrument, and any
party hereto may execute this Supplemental Confirmation by signing and
delivering one or more counterparts.





--------------------------------------------------------------------------------



 

 

          Counterparty hereby agrees (a) to check this Supplemental Confirmation
carefully and immediately upon receipt so that errors or discrepancies can be
promptly identified and rectified and (b) to confirm that the foregoing (in the
exact form provided by GS&Co.) correctly sets forth the terms of the agreement
between GS&Co. and Counterparty with respect to this Transaction, by manually
signing this Supplemental Confirmation or this page hereof as evidence of
agreement to such terms and providing the other information requested herein and
immediately returning an executed copy to Equity Derivatives Documentation
Department, facsimile No. 212-428-1980/83.

 

Yours faithfully,

 

GOLDMAN, SACHS & CO.

 

 

 

 

 

 

 

By:  /s/ Conrad Langenegger, Vice President                   

 

                            Authorized Signatory

 

 

 

 

Agreed and Accepted By:

 

COMPUTER SCIENCES CORPORATION

 

 

 

 

 

 

 

 

 

By: /s/ Van B. Honeycutt                                                  

 

        Name: Van B. Honeycutt

 

        Title: Chairman & CEO

 

 

 

 

 

 

 

By: /s/ Michael E. Keane                                                   

 

        Name: Michael E. Kean

 

        Title: Vice President & CFO

 

 

 

 



--------------------------------------------------------------------------------



 

SCHEDULE B

TRADE NOTIFICATION

To:

Computer Sciences Corporation
2100 East Grand Avenue
El Segundo, CA 90245

 

 

From:

Goldman, Sachs & Co.

 

 

Subject:

Issuer Collared Accelerated Share Repurchase Transaction

 

 

Ref. No:

[Insert Reference No.]

 

 

Date:

[Insert Date]

_____________________________________________________________________________________________________________________

          The purpose of this Trade Notification is to notify you of certain
terms in the Transaction entered into between Goldman, Sachs & Co. ("GS&Co.")
and Computer Sciences Corporation ("Counterparty") (together, the "Contracting
Parties") on the Trade Date specified below.

          This Trade Notification supplements, forms part of, and is subject to
the Supplemental Confirmation dated as of [Insert Date of Supplemental
Confirmation] (the "Supplemental Confirmation") between the Contracting Parties,
as amended and supplemented from time to time. The Supplemental Confirmation is
subject to the Master Confirmation dated as of June 29, 2006 (the "Master
Confirmation") between the Contracting Parties, as amended and supplemented from
time to time. All provisions contained in the Master Confirmation and the
Supplemental Confirmation govern this Trade Notification except as expressly
modified below.

Trade Date:

[                      ]

 

 

Hedge Completion Date:

[                       ]

 

 

Termination Date:

[                          ], subject to GS&Co.'s right to accelerate the
Termination Date to any date on or after the First Acceleration Date.

 

 

First Acceleration Date:

[              ]

 

 

Forward Price Adjustment Amount:

USD[           ]

 

 

Minimum Shares:

[                    ] Shares

 

 

Maximum Shares:

[                  ] Shares

 

 

Yours sincerely,
GOLDMAN, SACHS & CO.

     

By:                                                     

 

         Authorized Signatory

 

 

 



--------------------------------------------------------------------------------



 

Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked [ * * * ] and has been filed separately with the Securities and
Exchange Commission pursuant to a Confidential Treatment Request filed with the
Commission.

SUPPLEMENTAL CONFIRMATION

To:

Computer Sciences Corporation
2100 East Grand Avenue
El Segundo, CA 90245

   

From:

Goldman, Sachs & Co.

   

Subject:

Issuer Collared Accelerated Share Repurchase Transaction

   

Ref. No:

[Insert Reference No.]

   

Date:

June 29, 2006

________________________________________________________________________________________________________________________

          The purpose of this Supplemental Confirmation is to confirm the terms
and conditions of the Transaction entered into between Goldman, Sachs & Co.
("GS&Co.") and Computer Sciences Corporation ("Counterparty") (together, the
"Contracting Parties") on the Trade Date specified below. This Supplemental
Confirmation is a binding contract between GS&Co. and Counterparty as of the
relevant Trade Date for the Transaction referenced below.

1.           This Supplemental Confirmation supplements, forms part of, and is
subject to the Master Confirmation dated as of June 29, 2006 (the "Master
Confirmation") between the Contracting Parties, as amended and supplemented from
time to time. All provisions contained in the Master Confirmation govern this
Supplemental Confirmation except as expressly modified below.

2.           The terms of the Transaction to which this Supplemental
Confirmation relates are as follows:

Trade Date:

June 29, 2006

 

 

Hedge Completion Date:

As set forth in the Trade Notification, but in no event later than September 1,
2006

 

 

Termination Date:

The date that follows the Hedge Completion Date by twelve months, subject to
GS&Co.'s right to accelerate the Termination Date to any date on or after the
First Acceleration Date

 

 

First Acceleration Date:

As set forth in the Trade Notification to be the date that follows the Hedge
Completion Date by [ * * * ]

 

 

Prepayment Amount:

USD500,000,000

 

 

Initial Shares:

7,142,857 Shares

 

 

Minimum Shares:

A number of shares equal to (a) the Prepayment Amount divided by (b) [ * * * ] %
of the Hedge Period Reference Price.

 

 

Maximum Shares:

A number of shares equal to (a) the Prepayment Amount divided by (b) [ * * * ] %
of the Hedge Period Reference Price.

 

 

Ordinary Dividend Amount:

For any calendar quarter, USD[ * * * ]

 

3.           Counterparty represents and warrants to GS&Co. that neither it nor
any "affiliated purchaser" (as defined in Rule 10b-18 under the Exchange Act)
has made any purchases of blocks pursuant to the proviso in Rule 10b-18(b)(4)
under the Exchange Act during the four full calendar weeks immediately preceding
the Trade Date.

4.           This Supplemental Confirmation may be executed in any number of
counterparts, all of which shall constitute one and the same instrument, and any
party hereto may execute this Supplemental Confirmation by signing and
delivering one or more counterparts.

 



--------------------------------------------------------------------------------



 

          Counterparty hereby agrees (a) to check this Supplemental Confirmation
carefully and immediately upon receipt so that errors or discrepancies can be
promptly identified and rectified and (b) to confirm that the foregoing (in the
exact form provided by GS&Co.) correctly sets forth the terms of the agreement
between GS&Co. and Counterparty with respect to this Transaction, by manually
signing this Supplemental Confirmation or this page hereof as evidence of
agreement to such terms and providing the other information requested herein and
immediately returning an executed copy to Equity Derivatives Documentation
Department, facsimile No. 212-428-1980/83.

 

Yours faithfully,

 

GOLDMAN, SACHS & CO.

 

 

 

 

 

 

 

By:  /s/ Conrad Langenegger, Vice President                   

 

                            Authorized Signatory

 

 

 

 

Agreed and Accepted By:

 

COMPUTER SCIENCES CORPORATION

 

 

 

 

 

 

 

By: /s/ Van B. Honeycutt                                                  

 

        Name: Van B. Honeycutt

 

        Title: Chairman & CEO

 

 

 

 

 

 

 

By: /s/ Michael E. Keane                                                   

 

        Name: Michael E. Kean

 

        Title: Vice President & CFO

 

 

 



--------------------------------------------------------------------------------

